— Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered July 31, 1989, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him to concurrent terms of imprisonment of 2 to 4 years, unanimously affirmed.
We reject defendant’s contention that the identification testimony should have been suppressed as unduly suggestive, the showup having taken place in close proximity to the crime scene within minutes of its commission (see, People v Duuvon, 77 NY2d 541; People v Riley, 70 NY2d 523).
Defendant’s contention that the prosecutor exceeded the bounds of legitimate advocacy during summation, depriving him of a fair trial, is unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to reach it. Were we to consider the issue in the interest of justice, we would find it to be without merit (see, People v Marks, 6 NY2d 67, cert denied 362 US 912; People v Galloway, 54 NY2d 396). Concur — Sullivan, J. P., Milonas, Rosenberger and Ellerin, JJ.